                 Case 2:17-cr-00027-TLN Document 66 Filed 06/02/20 Page 1 of 3


     Darren M. Richie (SBN: 316116)
 1   darren@richielitigation.com
 2   Kathleen Gadalla (SBN: 325473)
     kathleen@richielitigation.com
 3   RICHIE LITIGATION P.C.
     633 W. 5th St., Suite 6780
 4   Los Angeles, CA 90071
     Tel: (213) 265-7888
 5   Fax: (844) 314-1380
 6
     Attorneys for Defendant,
 7   TIQUON HICKS
 8
 9
                                       UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
12
      UNITED STATES OF AMERICA,                               CASE NO: 2:17-cr-0027-TLN
13
14                                               Plaintiff,
                                                              STIPULATION REGARDING
15                                                            EXCLUDABLE TIME PERIODS
                                vs.
                                                              UNDER SPEEDY TRIAL ACT;
16                                                            FINDINGS AND ORDER
17
      TIQUON HICKS,
18                                             Defendant.
19
20          IT IS HEREBY STIPULATED by and between Assistant United States Attorney, Jason Hitt,
21   counsel for the Plaintiff, and Kathleen Gadalla, Counsel for Defendant, TIQUON HICKS, that the
22   Court make the following findings and Order as follows:

23          1.      By previous order, this matter was set for a status conference on June 4, 2020.
            2.      By this stipulation, the defendant now moves to continue the status conference until
24
     July 23, 2020, and to exclude time between June 4, 2020, and July 23, 2020, under Local Code T4.
25
     Plaintiff does not oppose this request.
26
            3.      The parties agree and stipulate, and request that the Court find the following:
27          a.      The government has represented that the discovery associated with this case included
28   approximately 155 plus pages of investigative reports in electronic form and many photographs. All of
                                                         1
                                                   STIPULATION
                  Case 2:17-cr-00027-TLN Document 66 Filed 06/02/20 Page 2 of 3


     this discovery has been either produced directly to previous counsel, and/or made available for
 1
     inspection and copying.
 2
             b.      Counsel for the defendant desires additional time to consult with Mr. Hicks, conduct
 3   investigation, discuss potential resolution, research applicable sections of the guidelines, and to discuss
 4   the consequences of a plea agreement versus trial. Due to COVID- 19 flights restrictions, Plaintiff’s
 5   Counsel has not been able to fly out to Mr. Hick’s in order to fully evaluate and discuss his options.

 6           c.      Counsel for the defendant believes that failure to grant the above-requested continuance
     would deny her the reasonable time necessary for effective preparation, taking into account the
 7
     exercise of due diligence.
 8
             d.      The government does not object to the continuance.
 9
             e.      Based on the above- stated findings, the ends of justice served by continuing the case as
10   requested outweigh the interest of public and the defendant in a trial within the original date prescribed
11   by the Speedy Trial Act.
12           f.      For the purpose of the computing time under the Speedy Trial Act, 18 U.S.C. §3161, et
     seq., within which trial must commence, the time period of June 4, 2020 to July 23, 2020, inclusive, is
13
     deemed excludable pursuant to 18 U.S.C. §3161(h)(7)(A), B(iv) [Local Code T4] because it results
14
     from a continuance granted by the Court at the defendant’s request on the basis of the Court’s finding
15
     that the ends of justice served by taking such action outweigh the best interest of the public and the
16   defendant in a speedy trial.
17           4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the
18   Speedy Trial Act dictate the additional time periods are excludable from the period within which a

19   trial must commence.
             All counsel has reviewed this proposed order and authorized Kathleen Gadalla to sign it on
20
     their behalf.
21
22   IT IS SO STIPULATED.
23   Dated: June 1, 2020                            by: /s/ Kathleen Gadalla
                                                            JASON HITT
24                                                          Kathleen Gadalla on behalf of JASON HITT
25
     DATE: June 1, 2020                             by: Kathleen Gadalla
26                                                  KATHLEEN GADALLA
                                                           Attorney for Defendant
27                                                         TIQUON HICKS
28
                                                          2
                                                    STIPULATION
               Case 2:17-cr-00027-TLN Document 66 Filed 06/02/20 Page 3 of 3


                                    UNITED STATES DISTRICT COURT
 1
 2                                 EASTERN DISTRICT OF CALIFORNIA

 3
 4   UNITED STATES OF AMERICA,                             ) Case No.: 2:17-cr-0027-TLN
                                                           )
 5                   Plaintiff,                            )
 6                                                         )  ORDER
                                                           )
 7                    vs.                                  )
                                                           )
 8                                                         )
     TIQUON HICKS,                                         )
 9
                                                           )
10                   Defendant.                            )
                                                           )
11                                                         )
12
             The attached stipulation for a continuance is hereby GRANTED.
13
             The Court, having received, read, and considered the stipulation of the parties, and good cause
14   appearing therefrom, adopts the stipulation of the parties in its entirety as its order. Based on the
15   stipulation of the parties and the recitation of facts contained therein, the Court finds that the failure to
16   grant a continuance in this case would dent defense counsel reasonable time necessary for effective

17   preparation, taking into account the exercise of due diligence. The Court finds that the ends of justice to
     be served by granting the requested continuance outweigh the best interests of the public and defendant
18
     in a speedy trial.
19
             The Court orders that the time from the date of the parties' stipulation, June 4, 2020, to and
20   including July 23, 2020, status conference hearing date shall be excluded from computation of time
21   within which the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18
22   U.S.C §3161(h)(7)(A) and (B) (iv), and Local Code T4 (reasonable time for defense counsel to

23   prepare). It is further ordered that the presently set June 4, 2020, status conference shall be continued to
     July 23, 2020, at 9:30 a.m.
24
25
             IT IS SO ORDERED.
26   DATED: June 1, 2020
                                                                      Troy L. Nunley
27                                                                    United States District Judge
28
                                                           1
                                                         ORDER
